Citation Nr: 0736114	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-15 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

 
Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from October 28, 1981 to 
November 23, 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2006.  A transcript of his 
hearing has been associated with the record.


FINDINGS OF FACT

Schizophrenia was not manifest in service and is unrelated to 
the veteran's service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
February 2003, after the enactment of the VCAA.

An April 2003 letter discussed the evidence and information 
necessary to support a claim of entitlement to service 
connection.  He was asked to identify pertinent evidence with 
sufficient information to allow VA to obtain the evidence.  
He was also asked to provide copies of any pertinent evidence 
in his possession.  He was told how VA would assist him in 
developing evidence in support of his claim.  

Letters in September 2003 and December 2003 letters told the 
veteran what steps had been taken in the development of 
evidence in his claim.  

In April 2004 the veteran was apprised of the evidence of 
record and told how VA would assist him in developing 
additional evidence.  The letter discussed the evidence and 
information necessary to support his claim.  The veteran was 
told how VA would assist him.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran's service 
medical records have also been associated with the claims 
folder.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board also observes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The appellant has not been provided notice with 
respect to these two elements.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the appeal will be 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

With certain enumerated disorders such as psychosis, service 
incurrence may be presumed if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  In order to 
qualify for this presumption, the veteran must have served 90 
days or more during a war period or after December 31, 1946.  
Such service must be active and continuous.  38 C.F.R.  § 
3.307(a)(1).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).

The veteran's service medical records are negative for any 
complaint, diagnosis, or abnormal finding pertaining to his 
psychiatric health.  He was determined to be psychiatrically  
normal on enlistment physical examination.  

Service personnel records reflect that the veteran was 
discharged during basic training for marginal or 
nonproductive performance.  He had less than 30 days of 
service at the time of his discharge.

The record demonstrates that the veteran currently carries a 
diagnosis of schizophrenia, and that he has undergone 
treatment at several facilities.  The first evidence of 
treatment dates to 1984, though it was noted in August 1988 
on admission to Alameda County Health Care Services Agency 
Mental Health Services that the veteran had multiple 
admissions since 1982.  It was also reported at that time 
that he had taken drugs in high school and had a delayed 
reaction and was hospitalized in 1982.

At his September 2006 hearing, the veteran testified that 
various incidents in service triggered his psychiatric 
disability.  He also stated that he had a skull fracture in 
childhood.  He noted that he sought psychiatric treatment 
within one year after service and that he had been treated 
since that time.  Specifically, he stated that he received 
treatment after his discharge from service at a VA Medical 
Center in Los Angeles, California.  He also testified that he 
had received medical treatment, therapy, and counseling 
through a provider in New York.  

Upon review of the evidence in this case, the Board has 
determined that service connection for schizophrenia is not 
warranted.  As noted, the veteran's service medical records 
are completely silent regarding any diagnosis, complaint or 
abnormal finding pertaining to his psychiatric health.  The 
grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The more probative 
evidence establishes that the veteran's schizophrenia was not 
manifest in service.  The evidence of a link between this 
disability and service is limited to the veteran's 
assertions.  The veteran is a layperson, and his own opinion 
regarding onset or cause is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Even if the Board 
were to accept that he was hospitalized 1982, nothing in the 
record suggests that he had psychiatric manifestations during 
service.  

To the extent that the veteran reports that he received 
psychiatric treatment within one year of service discharge, 
the Board observes that the presumption of service incurrence 
under 38 C.F.R. § 3.307 does not apply in his case, as he did 
not have the requisite length of service.  As discussed 
above, § 3.307 requires 90 days of active and continuous 
service in order for the presumption to apply.  The veteran 
had less than 30 days of service.

The Board also acknowledges that the RO requested records 
from a private provider and that the provider refused to 
release such records because it had not received the 
veteran's authorization on its authorization form.  The 
veteran was not notified of the provider's requirement and 
the records were not obtained.  However, such records, which 
might show recent treatment of the veteran's claimed 
schizophrenia, would not substantiate his claim.  Again, the 
record is devoid of evidence of schizophrenia, or any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's psychiatric health in service, and the veteran did 
not have the requisite service for the presumption of 
incurrence to be effective under § 3.307.  As such, evidence 
of post-service treatment would not serve to support his 
claim of entitlement to service connection.

It has also been implied that he had a pre-existing 
condition.  There is no competent evidence that he had a pre-
existing psychiatric disorder.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


